DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claim(s) 1-14 is/are pending in the application and have been presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-14 is/are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1-14 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, Claim 1 recites, "A process of allocating and procuring commercial resources for a plurality of brands over a plurality of commercial channels to arrive at a total commercial budget comprising: providing a plurality of commercial response curves using the plurality of commercial channels and the plurality of brands; providing a plurality of brand response curves for total commercial brand investment, each of the plurality of brand response curves being associated with one of the plurality of brands; for each brand in the plurality of brands, determining an allocation of the total commercial budget for each brand using optimization technology and the plurality of brand response curves to arrive at a brand allocation of the total commercial budget for each of the brands in the plurality of brands, to maximize a total responsiveness across the plurality of brands; for each brand in the plurality of brands, using optimization technology to determine an allocation of the brand allocation for each of the brands in the plurality of brands using the brand's commercial-channel response curves to maximize a total commercial channel response across all commercial channels for each brand; calculating a total fund for each of the commercial channels across the plurality of brands; and procuring the commercial resources in each of the commercial channels based upon the total funds. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. Claim(s) 10 and 13 are similar to claim 1 except for reciting, creating a plurality of commercial response curves using the plurality of commercial channels and the plurality of brands; creating a plurality of brand response curves for total commercial brand investment (claim 10), and A system for allocating and procuring commercial resources for a plurality of brands over a plurality of commercial channels to arrive at a total commercial budget comprising: a memory; a processor in communication with the memory and to issue processing instructions stored in the memory, the processing instructions including; retrieving a plurality of commercial response curves using the plurality of commercial channels and the plurality of brands; retrieving a plurality of brand response curves for total commercial brand investment (claim 13), therefore claim(s) 10 and 13 are analyzed similarly to claim 1. The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to fundamental economic principles or practices and advertising/marketing or sales activities. The claim(s) appear to be directed to a common business practice of using general mathematical concepts to allocate funds for marketing and/or advertising purposes. The Examiner also notes that the limitation of “calculating a total fund for each of the commercial channels across the plurality of brands”, falls under the category of mathematical concepts.
Dependent claims 2-9 and 11-12 are also considered as encompassed by the abstract idea as indicating the type of modelling including human judgement (claim 2), the type of algorithm (claim 3, 4, 5, 6), the type of media channels (claim 7), providing the commercial response curve after providing the brand response curve (claim 8), generating the response curves (claim 9), using optimization technology (claim 11, 12), and storing the response curves in memory (claim 14).

Under Eligibility Step 2A, Prong 2 analysis, the limitations of A process of allocating and procuring commercial resources for a plurality of brands over a plurality of commercial channels to arrive at a total commercial budget, using optimization technology (claim 1), A system for allocating and procuring commercial resources for a plurality of brands over a plurality of commercial channels to arrive at a total commercial budget comprising: a memory; a processor in communication with the memory and to issue processing instructions stored in the memory, the processing instructions (claim 13), wherein the commercial-channel response curve is determined using at least one method that includes econometric modelling, Al machine learning (claim 2), wherein the optimization technology includes the use of an optimization algorithm (claim 3), wherein the optimization algorithm may be either linear or non-linear (claim 4), wherein the optimization algorithm includes simulated annealing algorithms, genetic algorithms, and gradient descent algorithms (claim 5), wherein the optimization algorithms are implemented in software routines that include at least one of SciPy, CVOPT, pyOpt, AP Monitor, and a custom software library (claim 6), does not integrate the judicial exception into practical application because the claims recite generic computer components performing generic computer functions which amounts to nothing more than mere instructions to implement the abstract idea in a computer environment. 
	The limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation other than what is well-understood, routine and conventional in the art, or add unconventional steps that confine the claim(s) to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. 

Under Eligibility Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer.  The claimed computer components are recited at a high level of generality and are merely invoked to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al (US 2013/0124302 A1) hereinafter “Briggs”, in view of Apple et al (US 2007/0143186 A1).

	Claim 1: Briggs discloses, A process of allocating and procuring commercial resources for a plurality of brands over a plurality of commercial channels to arrive at a total commercial budget comprising (0200-0201, optimizing and allocating budget between available media types):
	 providing a plurality of commercial response curves using the plurality of commercial channels and the plurality of brands (0196-0199, 0214-0216, for additional details see also 0218, 0220, Fig. 17); 
	providing a plurality of brand response curves for total commercial brand investment, each of the plurality of brand response curves being associated with one of the plurality of brands (0050, 0215, 0220, see also 0230, Fig. 6, Fig. 17); 
	 for each brand in the plurality of brands, using optimization technology to determine an allocation of the brand allocation for each of the brands in the plurality of brands using the brand's commercial-channel response curves to maximize a total commercial channel response across all commercial channels for each brand (0214-0217); 
	Where Briggs indicates allocating funds (0200-0201), it appears that the allocation is between media types for each of the brands, therefore Briggs may not explicitly disclose, for each brand in the plurality of brands, determining an allocation of the total commercial budget for each brand using optimization technology and the plurality of brand response curves to arrive at a brand allocation of the total commercial budget for each of the brands in the plurality of brands, to maximize a total responsiveness across the plurality of brands; calculating a total fund for each of the commercial channels across the plurality of brands; and procuring the commercial resources in each of the commercial channels based upon the total funds, Apple, however teaches a system and method for optimizing allocation of an advertising budget by determining the optimum size of the advertising budget for a brand and optimizing the allocation of the budget to particular media channels (see Apple at 0027, 0059), and procuring the resources in each of the media channels (Apple at 0344-0345).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate using an optimization algorithm for determining an allocation of the total advertising budget to a brand and the total funds for each media channel, and procuring the resources in each of the media channels as taught by Apple with the system and method for optimizing and allocating funds using brand and channel response curves as disclosed by Briggs in order to increase or maximize sales and/or profits by allocating funds to more profitable media channels (Apple 0345).
	
	Claim 2: Briggs in view of Apple discloses, The process according to claim 1, wherein the commercial-channel response curve is determined using at least one method that includes econometric modelling, Al machine learning, and human judgment (Briggs at 0016-0018, 0246, econometric modeling).  

	Claim 3: Briggs in view of Apple discloses, The process according to claim 1, wherein the optimization technology includes the use of an optimization algorithm (Briggs at 0195, 0201, optimization algorithms).  

	Claim 4: Briggs in view of Apple discloses, The process according to claim 3, wherein the optimization algorithm may be either linear or non-linear (0173, regression modeling, 0176, multivariate modeling, 0190).  

	Claim 5: Briggs in view of Apple discloses, The process according to claim 3, it appears that Briggs may not explicitly disclose, wherein the optimization algorithm includes simulated annealing algorithms, genetic algorithms, and gradient descent algorithms, Apple however discloses stimulated annealing, genetic and gradient descent/ascent algorithms to find the optimum combination of values of the profit maximization variables to maximize total profit (Apple at 0249-0250), as combined and under the same rationale as above.

	Claim 7: Briggs in view of Apple discloses, The process according to claim 1, wherein the commercial channels include at least one of the commercial channels that includes sales force, advertising, social media, tele-sales, billboards, tv advertising, arena advertising, digital advertising, and radio announcements (Briggs at 0073-0080).  

	Claim 8: Briggs in view of Apple discloses, The process according to claim 1, where Briggs discloses providing commercial response curves (Briggs at 0196-0199, 0214-0216), it appears that Briggs may not explicitly disclose, wherein the step of providing a plurality of commercial response curves occurs after the step of providing a plurality of brand response curves, the Examiner finds that there does not appear to be any recited significance for providing one response curve prior to another, as such, the Examiner finds and understands that it would be obvious to one of ordinary skill in the art before the effective filing date to provide the commercial response curve after providing the brand response curves since there are a finite number of identified, predictable solutions (i.e. provide the commercial response curves prior to, at the time of, or after the step of providing the brand response curves) and that one of ordinary skill in the art could have pursued the known solutions with a reasonable expectation of success (the outcome is the same for each option).

	Claim 9: Briggs in view of Apple discloses, The process according to claim 1, wherein the steps of providing a plurality of commercial response curves and providing a plurality of brand response curves includes generating each of the response curves (Briggs at 0050, 0196-0199, 0214-0216, see also 0220).
  
	Claim 10: Briggs discloses, A process of allocating and procuring commercial resources for a plurality of brands over a plurality of commercial channels to arrive at a total commercial budget comprising (0200-0201, optimizing and allocating budget between available media types):
	 creating a plurality of commercial response curves using the plurality of commercial channels and the plurality of brands (0196-0199, 0214-0216, for additional details see also 0218, 0220, Fig. 17); 
	creating a plurality of brand response curves for total commercial brand investment, each of the plurality of brand response curves being associated with one of the plurality of brands (0050, 0215, 0220, see also 0230, Fig. 6, Fig. 17);
	for each brand in the plurality of brands, determine an allocation of the brand allocation for each of the brands in the plurality of brands using the brand's commercial- channel response curves to maximize a total commercial channel response across all commercial channels for each brand (0214-0217); 10COZM-008
	Where Briggs indicates allocating funds (0200-0201), it appears that the allocation is between media types for each of the brands, therefore Briggs may not explicitly disclose, for each brand in the plurality of brands, determining an allocation of the total commercial budget for each brand using the plurality of brand response curves to arrive at a brand allocation of the total commercial budget for each of the brands in the plurality of brands, to maximize a total responsiveness across the plurality of brands; calculating a total fund for each of the commercial channels across the plurality of brands; and procuring the commercial resources in each of the commercial channels based upon the total funds, Apple, however teaches a system and method for optimizing allocation of an advertising budget by determining the optimum size of the advertising budget for a brand and optimizing the allocation of the budget to particular media channels (see Apple at 0027, 0059), and procuring the resources in each of the media channels (Apple at 0344-0345).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate determining an allocation of the total advertising budget to a brand and the total funds for each media channel, and procuring the resources in each of the media channels as taught by Apple with the system and method for optimizing and allocating funds using brand and channel response curves as disclosed by Briggs in order to increase or maximize sales and/or profits by allocating funds to more profitable media channels (Apple 0345).

	Claim 11: Briggs in view of Apple discloses, The process according to claim 10, it appears that were Briggs discloses using an optimization algorithm to determine how to allocate funds for media channels (see at least 0200-0201), that Briggs may not explicitly disclose, wherein the determination of the allocation of the total commercial budget for each brand includes using optimization technology, Apple, however discloses an optimization algorithm for determining an allocation of the total advertising budget to a brand and the total funds for each media channel (Apple at 0027, 0059).  
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate using an optimization algorithm for determining an allocation of the total advertising budget to a brand and the total funds for each media channel, and procuring the resources in each of the media channels as taught by Apple with the system and method for optimizing and allocating funds using brand and channel response curves as disclosed by Briggs in order to increase or maximize sales and/or profits by allocating funds to more profitable media channels (Apple 0345).

	Claim 12: Briggs in view of Apple discloses, The process according to claim 10, wherein the determination of the brand allocation for each of the brands includes using optimization technology (Briggs at 0214-0217).

	Claim 13: Briggs discloses, A system for allocating and procuring commercial resources for a plurality of brands over a plurality of commercial channels to arrive at a total commercial budget comprising (0200-0201, optimizing and allocating budget between available media types): 
	a memory (0008-0009); 
	a processor in communication with the memory and to issue processing instructions stored in the memory, the processing instructions including (0255-0256);
	 retrieving a plurality of commercial response curves using the plurality of commercial channels and the plurality of brands (0196-0199, 0214-0216, for additional details see also 0218, 0220, Fig. 17); 
	retrieving a plurality of brand response curves for total commercial brand investment, each of the plurality of brand response curves being associated with one of the plurality of brands (0050, 0215, 0220, see also 0230, Fig. 6, Fig. 17);  
	11COZM-008 for each brand in the plurality of brands, using optimization technology to determine an allocation of the brand allocation for each of the brands in the plurality of brands using the brand's commercial-channel response curves to maximize a total commercial channel response across all commercial channels for each brand (0214-0217);
	Where Briggs indicates allocating funds (0200-0201), it appears that the allocation is between media types for each of the brands, therefore Briggs may not explicitly disclose, for each brand in the plurality of brands, determining an allocation of the total commercial budget for each brand using optimization technology and the plurality of brand response curves to arrive at a brand allocation of the total commercial budget for each of the brands in the plurality of brands, to maximize a total responsiveness across the plurality of brands; and calculating a total fund for each of the commercial channels across the plurality of brands so that the commercial resources can be procured in each of the commercial channels based upon the total funds, Apple, however teaches a system and method for optimizing allocation of an advertising budget by determining the optimum size of the advertising budget for a brand and optimizing the allocation of the budget to particular media channels (see Apple at 0027, 0059), and procuring the resources in each of the media channels (Apple at 0344-0345).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate determining an allocation of the total advertising budget to a brand and the total funds for each media channel, and procuring the resources in each of the media channels as taught by Apple with the system and method for optimizing and allocating funds using brand and channel response curves as disclosed by Briggs in order to increase or maximize sales and/or profits by allocating funds to more profitable media channels (Apple 0345).

	Claim 14: Briggs in view of Apple discloses, The system according claim 13, wherein the processor generates the plurality of commercial response curves and the plurality of brand response curves from data stored in the memory (0050, 0196-0199, 0215, 0220).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Apple, further in view of Lonial et al (US 2020/0319857 A1), hereinafter “Lonial”.

	Claim 6: Briggs in view of Apple discloses, The process according to claim 5, it appears that Briggs in view of Apple may not explicitly disclose, wherein the optimization algorithms are implemented in software routines that include at least one of SciPy, CVOPT, pyOpt, AP Monitor, and a custom software library, Lonial, however teaches the use of custom software applications and data analysis tools, such as custom libraries and SciPy for analyzing large amounts of data (0058-0065), where these data analysis tools are applicable for marketing purposes (0002).
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Lonial to analyze marketing data using custom libraries and SciPy with the system and method of system and method for optimizing and allocating funds using brand and channel response curves as disclosed by Briggs in order to use optimization software for analyzing commercial and brand response curves to optimize fund allocation among brands and channels.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cavander et al (U.S. Publication No. 2015/0294351), discloses a system and method for prescribing a total budget and determining an allocation of the total budget over multiple spending categories using response curves (see at least 0033, 0053, 0124).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPAR ILANA can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./Examiner, Art Unit 3622                                                                                                                                                                                                        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622